15‐1676‐cr 
United States v. Huggins




                                     In the 
              United States Court of Appeals 
                       for the Second Circuit 
                                    
                                    
                                    
                           AUGUST TERM 2016 
                                    
                            No. 15‐1676‐cr 
                                    
                       UNITED STATES OF AMERICA, 
                               Appellee, 
                                    
                                  v. 
                                    
               CHARLES HUGGINS, AKA SEALED DEFENDANT 1, 
                         Defendant‐Appellant, 
                                    
                        CHRISTOPHER BUTCHKO, 
                              Defendant, 
                                    
                            ANNE THOMAS, 
                              Defendant.* 
 
                                           
                        ARGUED: SEPTEMBER 28, 2016 
                       DECIDED: DECEMBER 19, 2016 
                                     
                                     

 The Clerk of Court is directed to amend the official caption as set forth above. 
*
Before: WINTER and CABRANES, Circuit Judges, and RESTANI, Judge.† 

                

       This case concerns an appeal from the judgment of the United 
States District Court for the Southern District of New York (Sidney H. 
Stein, Judge), convicting Defendant‐Appellant‐Charles Huggins of 
wire fraud and conspiracy to commit wire fraud and sentencing him 
to a term of imprisonment of 120 months.  We conclude that the 
district court erred in applying sentencing enhancements for 
receiving gross receipts in excess of $1 million from a financial 
institution pursuant to United States Sentencing Guidelines (“the 
Guidelines” or “U.S.S.G.”) § 2B1.1(b)(16)(A) and for abuse of a 
position of trust pursuant to U.S.S.G. § 3B1.3.  In a summary order 
published contemporaneously with this opinion, we affirm the 
judgment of conviction and find no error in the loss calculation.  In 
addition, we decline to address Huggins’s limited ineffective 
assistance of counsel claim raised before us.  Accordingly, the 
judgment of the district court is AFFIRMED, in part, and 
VACATED, in part, and REMANDED for resentencing. 

                                                 

                               JONATHAN T. SAVELLA (Marc Fernich, on 
                               the brief), Law Office of Marc Fernich, New 
                               York, New York, for Defendant‐Appellant. 

                               EDWARD IMPERATORE, Assistant United 
                               States Attorney (Karl Metzner, Assistant 
                               United States Attorney; Preet Bharara, 


       †  The  Honorable  Jane  A.  Restani,  Judge  for  the  United  States  Court  of 
International Trade, sitting by designation. 




                                           2 
                           United States Attorney, on the brief), 
                           Southern District of New York, New York, 
                           New York, for Appellee. 

                                           

RESTANI, Judge: 

       Defendant‐Appellant Charles Huggins (“Huggins”) was 
convicted on May 14, 2015, after a two‐week jury trial in the United 
States District Court for the Southern District of New York (Sidney H. 
Stein, Judge) for wire fraud and conspiracy to commit wire fraud in 
violation of 18 U.S.C. §§ 1343 and 1349.  The district court sentenced 
him to 120 months in prison, entered an order of forfeiture in the 
amount of $2.4 million, and ordered restitution in the amount of $2.4 
million.  

       On appeal, Huggins argues that his conviction was improper 
because the indictment lacked specificity and failed to inform him of 
the nature and cause of the accusations against him in violation of the 
Fifth and Sixth Amendments of the United States Constitution.  
Huggins also argues that the district court incorrectly applied 
sentencing enhancements based on a loss figure of $8.1 million, gross 
receipts from a financial institution in excess of $1 million, and abuse 
of a position of trust.  In addition, he brings an ineffective assistance 
of counsel claim. 

       In a summary order published contemporaneously with this 
opinion, we affirm the district court’s judgments on the indictment 
and sentencing enhancement for a loss figure of $8.1 million, and 



                                     3 
decline to resolve Huggins’s ineffective assistance of counsel claim at 
this time.  For the reasons set forth below, we conclude that the 
district court erred in applying the two sentencing enhancements for 
receiving gross receipts in excess of $1 million from a financial 
institution pursuant to U.S.S.G. § 2B1.1(b)(16)(A) and for abuse of a 
position of trust pursuant to U.S.S.G. § 3B1.3.    

                                 BACKGROUND 

        In the early 2000s, Huggins ran sham oil companies—he 
promised investors he would use their money to make a profit in 
West African oil, but in fact simply pocketed the money.  (See Trial 
Tr. 352)1   Beginning in the mid‐to‐late 2000s, Huggins began running 
sham diamond and gold mining companies—JYork Industries Inc. 
(“JYork”) and Urogo Inc. (“Urogo”).  (Id. 73, 77, 354, PSR ¶ 8) 
Huggins informed investors that their investments in JYork would be 
used to acquire diamonds and gold in Sierra Leone, and that 
investments in Urogo would be used to acquire the same in Liberia. 
(Trial Tr. 354, 437)  Huggins convinced dozens of investors to invest 
in these companies, establishing friendships with at least two of the 
investors.  (A:246–48; Trial  Tr. 72, 743)  In total, Huggins received 
approximately $2.4 million from investors for JYork and Urogo. 
(Gov’t Br. at Add. 41–42)  Including the receipts attributable to the 
sham oil companies from the early 2000s, Huggins received 
approximately $8.1 million from investors.  (A:235, 246–48)  The 
investors sent this money to JYork and Urogo accounts at Bank of 
        1 “Trial Tr.” can be found at the trial court docket entry (“DE”) numbers 283–301. 
The  pagination refers to the original numbering found on the top right hand of the page. 




                                            4 
America in New York.  (Trial Tr. 374–75)  Huggins withdrew money 
from these accounts by ATM, wire transfer, or by having his 
assistant, Anne Thomas, cash checks.  (See id. 387–89, 874–75) 

         Although Huggins told investors that JYork and Urogo would 
use their money to acquire diamonds and gold in Sierra Leone and 
Liberia, Huggins used practically none of the investors’ money to do 
so.  (See Trial Tr. 437–39)  Instead, Huggins used the money for a 
wide variety of personal expenses, including rent payment and other 
personal bills, distributions to family members and friends, meals at 
expensive restaurants, the purchase of a Mercedes car, and gifts for a 
young actress.  (Trial Tr. 394–95, 417, 437–39, 445)  The government 
filed an indictment against Huggins on March 6, 2013.  (Indictment, 
DE 15)  The superseding indictment, filed on September 4, 2014, 
alleged two counts:  wire fraud under 18 U.S.C. § 1343, and 
conspiracy to commit wire fraud under 18 U.S.C. § 1349.  
(Superseding Indictment, DE 248)  

         On May 14, 2015, after a two‐week jury trial, Huggins was 
found guilty on both counts.  At sentencing, the district court found 
Huggins’s base offense level to be 7.  (Sentencing Tr. 24, DE 358)  The 
government recommended that all of the relevant sentencing 
enhancements be applied to Huggins.  The district court applied 
these enhancements to calculate the Guidelines range,2 including:  
(1) a twenty‐level enhancement for a loss figure of $7,000,001 or 


          All  references  to  the  Guidelines  refer  to  the  2014  version,  as  those  are  the 
         2

provisions governing Huggins’s May 2015 sentence. 




                                                 5 
greater under U.S.S.G. § 2B1.1(b)(1)(K) (2014); (2) a two‐level 
enhancement for deriving over $1 million in gross receipts from a 
financial institution as a result of the offense under U.S.S.G. 
§ 2B1.1(b)(16)(A); and (3) a two‐level sentencing enhancement based 
on abuse of a position of public or private trust under U.S.S.G. 
§ 3B1.3.  (Id.)  The district court concluded the total offense level to be 
39, which when combined with Huggins’s criminal history category 
of I, yielded a Guidelines range of 262 to 327 months.  (Id. at 28)  

      The district court determined that the range “is greater than 
necessary to meet the ends of the criminal justice system” and 
considered Huggins’s age of sixty‐nine years old at the time of 
sentencing.  (Id. at 33)  Accordingly, it sentenced Huggins to 120 
months on each count to run concurrently.  (Id. at 27, 33)  

                            JURISDICTION 

      The district court had original jurisdiction over this case under 
18 U.S.C. § 3231.  We have appellate jurisdiction under 28 U.S.C. 
§ 1291.  Both parties agree that our Court has jurisdiction over this 
appeal. 

                             DISCUSSION 

I.    Financial Institution Enhancement 

      We review the district court’s application of the enhancement 
under U.S.S.G. § 2B1.1(b)(16)(A) de novo.  See, e.g., United States v. 




                                     6 
Conca, 635 F.3d 55, 62 (2d Cir. 2011).3  U.S.S.G. § 2B1.1(b)(16)(A) 
provides for a two‐level sentencing enhancement if “the defendant 
derived more than $1,000,000 in gross receipts from one or more 
financial institutions as a result of the offense[.]”  “‘Gross receipts 
from the offense’ includes all property, real or personal, tangible or 
intangible, which is obtained directly or indirectly as a result of such 
offense.”  U.S.S.G. § 2B1.1 cmt. n.12(B).  Huggins argues that 
withdrawals of money from his companies’ Bank of America 
accounts by ATM, check, and wire transfer did not trigger this 
enhancement on the grounds that routine withdrawals from a bank 
account are not “derived” from “a financial institution.”  (Huggins 
Br. at 33–34; Huggins Reply Br. at 15)  The government contends that 
the passage of money through a financial institution, even when 

         3  The  government  argued  at  oral  argument  that  “plain  error”  review  should 
apply  because,  although  Huggins  objected  to  the  financial  institution  enhancement 
before  the  district  court,  he  did  not  raise  a  specific  rationale  for  the  objection.    The 
government did not cite legal authority  for this proposition, and, indeed, our precedent 
is to the contrary.  United States v. Sprei, 145  F.3d 528, 533 (2d Cir. 1998) is instructive: 

         Rule  51  of  the  Federal  Rules  of  Criminal  Procedure  governs  objections  made 
         to  sentencing  orders.  .  .  .   In  interpreting  Rule  51,  we  have  emphasized 
         that  “[a]n  objection  is  adequate  which  fairly  alerts  the  court  and  opposing 
         counsel to the nature of  the  claim.”    United  States  v.  Rodriguez‐Gonzales,  899 
         F.2d  177,  180  (2d  Cir.  1990).   Our precedents demonstrate that to communicate 
         the “nature” of a claim, a  party does not have to present precise or detailed legal 
         arguments.    See, e.g., United  States  v.  Shumard,  120  F.3d  339,  340  n.1  (2d  Cir. 
         1997) (finding that the  government’s request that the district court “consider” a 
         two‐level  adjustment  for  defrauding  more  than  one  victim  was  sufficient  to 
         preserve argument on appeal that  the district court had erred in calculating the 
         number  of  victims  without  regard  for  “relevant  conduct”  in  addition  to  the 
         actual offense of conviction)[.] (second alteration in original). 

Given the facts of  this case, the objection adequately conveyed  the nature of the issue. 




                                                   7 
individual investors are the primary source, is enough to trigger this 
enhancement.4  (Gov’t Br. at 45–46)  We disagree. 

       Our analysis begins with the text of the enhancement.  United 
States v. Young, 811 F.3d 592, 601 (2d Cir. 2016).  The financial 
institution enhancement applies only if the defendant’s derivation of 
gross receipts from a financial institution is “as a result of the 
offense.”  When a defendant derives gross receipts from a financial 
institution at which he has an account, whether by ATM, check, or 
wire transfer, he does so simply as a result of having sufficient funds 

       4
          Both parties agree that Bank of America falls within the definition of a 
“financial institution.”  Indeed, the definition is broadly defined to capture 
virtually all regulated entities and could be applied in a wide range of cases:  

       [A]ny institution described in 18 U.S.C. § 20, § 656, § 657, § 1005, 
       § 1006, § 1007, or § 1014; any state or foreign bank, trust company, credit 
       union, insurance company, investment company, mutual fund, savings 
       (building and loan) association, union or employee pension fund; any 
       health, medical, or hospital insurance association; brokers and dealers 
       registered, or required to be registered, with the Securities and Exchange 
       Commission; futures commodity merchants and commodity pool 
       operators registered, or required to be registered, with the Commodity 
       Futures Trading Commission; and any similar entity, whether or not 
       insured by the federal government.  ‘Union or employee pension fund’ 
       and ‘any health, medical, or hospital insurance association,’ primarily 
       include large pension funds that serve many persons (e.g., pension funds 
       of large national and international organizations, unions, and corporations 
       doing substantial interstate business), and associations that undertake to 
       provide pension, disability, or other benefits (e.g., medical or 
       hospitalization insurance) to large numbers of persons.  U.S.S.G. § 2B1.1 
       app. n.1. 

        




                                          8 
in his account, not “as a result of the offense.”  In this sense, a 
financial institution acted as little more than a conduit of funds as 
opposed to being the victim who lost funds as a result of the fraud.  
The Guidelines provide no basis to enhance penalties for a defendant 
who stores his fraudulent proceeds in a financial institution before 
withdrawing, while allowing a defendant who avoids use of a 
financial institution to receive a lesser punishment. 

        Our precedents focus on whether the financial institution 
suffers some type of loss or liability in providing the requisite funds. 
Indeed, no case in this Circuit has applied this enhancement where a 
financial institution did not suffer some type of loss or liability.  See, 
e.g., United States v. Goldstein, 442 F.3d 777, 779–81, 785–86 (2d Cir. 
2006) (applying the enhancement for stealing banking and credit card 
information); United States v. Khedr, 343 F.3d 96, 98–99, 100–02 (2d 
Cir. 2003) (fraudulently obtaining car loans); United States v. Savin, 
349 F.3d 27, 30–39 (2d Cir. 2003) (stealing money from a foreign 
investment company); United States v. Millar, 79 F.3d 338, 340–42, 
345–46 (2d Cir. 1996) (bank robbery).5   

        Focusing on whether the financial institution suffers a loss or 
incurs liability comes from the enhancement’s requirement that the 
gross receipts be “derived . . . from” a financial institution “as a result 
of the offense”, i.e., that the financial institution must suffer a loss or 



        5  Prior to 2001, U.S.S.G. § 2F1.1(b)(8)(B) provided a four‐level enhancement if the 
offense  “affected a financial institution and the defendant derived more than $1,000,000 in 
gross receipts  from the offense.”  




                                             9 
liability.  (emphasis added)6  By stealing or fraudulently borrowing 
from a financial institution, the criminal is putting that institution’s 
financial safety and soundness at risk.  The sentencing enhancement 
thereby penalizes the criminal for this reckless behavior.  That was 
the theory behind the 1989 Act creating this enhancement.  Financial 
Institutions Reform, Recovery, and Enforcement Act of 1989, Pub. L. 
No. 101‐73, § 961, 103 Stat. 183, 501 (1989).  For example, when a 
defendant fraudulently obtains a mortgage or car loan and fails to 
pay the money back, the financial institution suffers a loss.  By 
contrast, when a defendant simply withdraws money he deposited in 


         6 The only other circuit to consider how to determine whether funds are derived 
from  a  financial  institution  concluded  that  the  enhancement  applies  when  a  financial 
institution “was the source of the $1 million in gross receipts.”   United  States v. Stinson, 
734  F.3d 180,  183–86 (3d Cir. 2013) (finding financial institution not  the  source  of  gross 
receipts  of  fraud  scheme).    In  so  concluding,  the  court  stated  that  “[a]  financial 
institution  is  a  source  of  a  defendant’s  gross  receipts  if  it  owns  the  funds.    Hence,  a 
financial  institution  is  a  source  of  the  gross  receipts  when  it  exercises  dominion  and 
control over  the funds and has unrestrained discretion to alienate the funds.”  Id.  This 
articulation  of  the  standard  is  problematic,  however,  because  normally  a  financial 
institution  exercises  dominion  and  control  over  funds  deposited  in  customer  accounts.  
See Shaw v. United States, No. 15–5991, 2016 WL 7182235, at *3 (U.S. Dec. 12, 2016).  For 
the  reasons  explained  above,  we  focus  on  the  loss  or  liability  incurred  by  the  financial 
institution.   

         The Supreme Court considered a related situation in Shaw, where it concluded 
that a defendant “defraud[s] a financial institution” under 18 U.S.C. § 1344(1) by stealing 
money in which a bank has property rights, even if the bank ultimately does not suffer a 
monetary  loss.    Id.  at  *3  (defendant  taking  money  in  another  depositor’s  account).  
Because  the  enhancement,  unlike  the  statute  in  Shaw,  only  applies  when  the  gross 
receipts are “derived . . . from” a financial institution “as a result of the offense”, control 
of an account containing the depositor’s own ill‐gotten gains is insufficient to trigger the 
enhancement’s application. 

          




                                                  10 
a bank, the financial institution is not incurring any meaningful new 
liability nor is the criminal leveraging the financial institution’s 
balance sheet to support criminal activity. 

        Here, Huggins derived the funds for his fraudulent companies 
from individual investors, not Bank of America.  The bank did not 
incur a meaningful loss or liability when Huggins withdrew money 
from his companies’ accounts because investors had deposited this 
money in his companies’ accounts.  Applying the enhancement to all 
cases where a defendant merely withdraws money from his own 
bank account at a financial institution cuts too broadly and is 
inconsistent with the primary purpose of the enhancement, i.e., to 
penalize an individual for placing a financial institution at risk by 
borrowing or stealing funds to support criminal activity.   

        Accordingly, we conclude that Huggins did not derive more 
than $1,000,000 in gross receipts from a financial institution as a 
result of his offense within the meaning of § 2B1.1(b)(16)(A).  

II.     Abuse of Private Trust Enhancement 

        Whether Huggins occupied and abused a position of private 
trust is a legal question that we review de novo.  United States v. 
Jolly, 102 F.3d 46, 48 (2d Cir. 1996).7  Huggins argues the district court 
improperly applied a two‐level sentencing enhancement based on 
        7   At  oral  argument,  the  government  requested  the  court  to  review  the  district 
court’s application  of this enhancement for clear error.  However, Huggins is not arguing 
that the district court  applied the enhancement based on erroneous facts, but that the facts 
are legally insufficient to  constitute a position of private trust.    ( See Huggins Br. at 34–
36)  Thus, we apply de novo review. 




                                               11 
abuse of a position of private trust under U.S.S.G. § 3B1.3.  (Huggins 
Br. at 34–36)  He argues that he did not occupy a position of trust, 
that he was simply a salesman who had no discretionary authority 
over the victims’ financial assets and who engaged in typical 
commercial transactions.  (Id.)  The government contends that 
Huggins occupied a position of private trust because he personally 
solicited funds from investors and held himself out as the companies’ 
leader with discretion over the use of funds.  (Gov’t Br. at 39–43; 
Gov’t July 7, 2016 28(j) Letter, ECF No. 86‐1)  Upon review of the 
record, we conclude that Huggins did not occupy a position of trust 
within the meaning of U.S.S.G. § 3B1.3. 

      U.S.S.G. § 3B1.3 applies a two‐level sentencing enhancement 
“[i]f the defendant abused a position of public or private trust, or 
used a special skill, in a manner that significantly facilitated the 
commission or concealment of the offense[.]”  The Guidelines 
Commentary explains that:   

      “Public or private trust” refers to a position of public or 
      private trust characterized by professional or managerial 
      discretion (i.e., substantial discretionary judgment that is 
      ordinarily given considerable deference).  Persons 
      holding such positions ordinarily are subject to 
      significantly less supervision than employees whose 
      responsibilities are primarily non‐discretionary in 
      nature.  For this adjustment to apply, the position of 
      public or private trust must have contributed in some 
      significant way to facilitating the commission or 
      concealment of the offense (e.g., by making the detection 




                                    12 
      of the offense or the defendantʹs responsibility for the 
      offense more difficult).   

      U.S.S.G. § 3B1.3 cmt. n.3.  Under United States v. Thorn, this 
abuse of trust enhancement involves a two‐prong analysis:  
(1) whether the defendant occupied a position of trust from the 
victim’s perspective and (2) whether that abuse of trust “significantly 
facilitated the commission or concealment of the offense.”  446 F.3d 
378, 388 (2d Cir. 2006).  Here, we need not analyze the second prong 
because Huggins did not occupy a “position of trust.” 

      We have repeatedly held that a “position of trust” is held by 
one who was accorded discretion by the victim and abused a position 
of fiduciary or quasi‐fiduciary status.  “Whether a position is one of 
‘trust’ within the meaning of § 3B1.3 is to be viewed from the 
perspective of the offense victims[.]”  United States v. Wright, 160 
F.3d 905, 910 (2d Cir.1998).  A victim’s view of a position as one of 
trust must, of course, be objectively reasonable.  United States v. 
Santoro, 302 F.3d 76, 82 (2d Cir. 2002).  A purely arm’s‐length 
contractual relationship between the defendant and the victims does 
not create a position of trust.  See Jolly, 102 F.3d at 48 (“[T]he abuse of 
trust enhancement applies only where the defendant has abused 
discretionary authority entrusted to the defendant by the victim.”); 
Wright, 160 F.3d at 911.  Instead, “an abuse of trust enhancement 
must involve a fiduciary‐like relationship that goes beyond ‘simply 
the reliance of the victim on the misleading statements or conduct of 
the defendant.’”  United States v. Ntshona,156 F.3d 318, 320 (2d Cir. 
1998) (quoting Jolly, 102 F.3d at 49). 




                                    13 
      The government does not direct us to any evidence that 
Huggins held a fiduciary‐like relationship with his victims.  Unlike 
other cases where the defendant served as a financial adviser or had 
discretionary authority for the victim’s financial portfolio, Huggins 
was merely a salesman for an investment scheme.  See United States 
v. Rivernider, 828 F.3d 91, 114 (2d Cir. 2016) (affirming abuse of trust 
enhancement where defendant “functioned essentially as an 
investment advisor for a number of victims”); United States v. 
Hirsch, 239 F.3d 221, 228 (2d Cir. 2001) (explaining that investment 
advisors are “entrusted with the discretionary authority to manage 
the assets of his or her clients” (quoting United States v. Queen, 4 
F.3d 925, 929 (10th Cir. 1993))).  He contracted at arm’s‐length with 
his victims for the sole purpose of soliciting funds for his purported 
West African mining ventures.  (Trial Tr. 51, 196, 202, 315, 377–78, 
752, 1176, 1236–37, 1304).  In the case of one victim, Huggins even 
worked with the victim’s financial advisor—who had the fiduciary 
relationship with the client.  (Huggins Br. at 11–12).  The fact that 
Huggins was a friend of at least two investors is part and parcel of 
being a salesman.  By itself, personal friendship is not evidence that 
the victims viewed Huggins as occupying a fiduciary‐like position 
that conferred trust over their financial matters.  Santoro, 302 F.3d at 
82.  The district court relied heavily on the fact that Huggins 
occupied a managerial role that afforded him the freedom to commit 
a difficult‐to‐detect wrong.  Although he was the principal organizer 
of the scheme, it would be double counting for the U.S.S.G. § 3B1.3 
enhancement to capture all organizers of fraudulent schemes.  Every 
small‐scale fraud led by a single person would qualify for this 




                                   14 
enhancement because he or she was the principal organizer, 
irrespective of whether the organizer was acting in a fiduciary‐like 
capacity or held a position of trust.  

      Our holding in Jolly is precisely on point.  In that case, the 
defendant was president of a company formed to sell computer 
hardware and software.  He raised loans from investors and sent 
false statements to them, but the company existed only on paper and 
the money was used to pay for the defendant’s personal expenses.  
Jolly, 102 F.3d at 47–48.  The district court applied the private trust 
enhancement and we reversed on appeal:  “[T]he lenders’ trust in 
[the defendant] was simply their reliance on his representations 
about [his company’s] ongoing business and the appearance created 
by the repayments.  Such reliance is the hope of every defendant who 
engages in fraud.”  Id. at 49.  Huggins’s involvement with his 
investors was no more extensive than Jolly’s contact with his 
customers.  Mere reliance on false statements does not qualify for this 
enhancement. 

       This case is distinguished from Hirsch, where the defendant 
“developed ‘personal relationships with his clients wherein they 
relied on and trusted him,’” supporting the conclusion that the 
defendant occupied a position of trust.  239 F.3d at 228.  In Hirsch, 
however, the defendant acted as an investment advisor on behalf of 
his victims.  Id. at 227.  Although a friendship between the defendant 
and victim may be some evidence that the defendant occupies a 
position of trust, friendship with victims alone does not trigger the 
enhancement.  Unlike in Hirsch, nothing in the record here suggests 




                                    15 
that Huggins acted as an investment advisor or broker, that is, an 
individual who typically “is entrusted with the discretionary 
authority to manage the assets of his or her clients through the 
application of specialized knowledge.”  Hirsch, 239 F.3d at 228 
(citation omitted).  Huggins simply purported to invest the victims’ 
money in his mining ventures through arm’s‐length contracts.  It 
would not be accurate to impute such discretionary authority to a 
mere salesman.  See Wright, 160 F.3d at 910 (“[I]n connection with a 
fraud offense, a defendant who merely procures loans to his 
company does not hold a position of trust vis‐à‐vis the lenders.”).   

      If the enhancement were to apply here, the enhancement 
would apply in virtually all fraud cases where a fraud victim relies 
on a defendant’s false statements.  Jolly, 102 F.3d at 49.  Such a broad 
reading would transform this abuse‐of‐trust enhancement into a 
vehicle for double counting, relying on a necessary element of the 
crime as a basis for applying the enhancement.  “The trust in short is 
a specific offense characteristic of fraud, and a Section 3B1.3 
enhancement is inappropriate. . . . Such reliance is the hope of every 
defendant who engages in fraud.”  Id.  Although Huggins breached 
his victims’ trust by using their money for personal gain, he did not 
occupy a position of trust within the meaning of § 3B1.3.  

                            CONCLUSION 

      The financial institution and abuse of trust sentencing 
enhancements under U.S.S.G. §§ 2B1.1(b)(16)(A) and 3B1.3 were 
intended as additional penalties for particularly reckless behavior. 




                                   16 
They should not be read so broadly as to apply to every instance in 
which a fraud offense is committed.  Nor should prosecutors 
recommend the maximum possible sentencing enhancements 
without reference to the defendant’s particular conduct.  In 
particular, prosecutors should acknowledge in their briefs when no 
caselaw supports their position, as in the financial institution 
enhancement, or where considerable caselaw weighs against it, as in 
the abuse of trust enhancement.  For the reasons stated above, we 
hold that the sentencing court erred in applying the sentencing 
enhancements under U.S.S.G. §§ 2B1.1(b)(16)(A) and 3B1.3 in a 
manner that was plainly inconsistent with our precedents.  We 
VACATE the district court’s sentence and REMAND to the district 
court for resentencing.  Huggins’s judgment of conviction and the 
district court’s application of other sentencing enhancements, as 
discussed in the summary order filed contemporaneously with this 
opinion, however, are AFFIRMED.  




                                   17